Citation Nr: 0726765	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar of the chin.

2.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for scars of the legs.

5.  Entitlement to service connection for scars of the arms.

6.   Entitlement to service connection for residuals of burns 
of the chest.

7.  Entitlement to service connection for chloracne and/or 
skin rashes, claimed as due to exposure to herbicide agents 
(Agent Orange).





REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  He served in the Republic of Vietnam from April 1967 
to April 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, the veteran, represented by his attorney and the 
attorney's assistant, testified before the undersigned at a 
Travel Board hearing conducted at the RO.  

The issue of entitlement to an increased evaluation for the 
service-connected bilateral hearing loss disability is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when any further 
action is required on the part of the appellant.




FINDINGS OF FACT

1.  The scar of the veteran's chin is barely visible, is 
8/10th of an inch in length, with no tenderness to palpation, 
inflammation, edema, keloid formation, limitation of 
function, and was described on examination as non-
disfiguring.

2.  The veteran does not have PTSD which is been related to 
his period of service.

3.  The veteran does not have scars of the legs which are 
related to his period of service.

4.  The veteran does not have scars of the arms which are 
related to his period of service.

5.  The veteran does not have chronic burn residuals of the 
chest which are related to his period of service.

6.  The veteran does not have chronic skin rashes, to include 
chloracne, which are related to his period of service, or to 
any exposure to herbicide agents (Agent Orange).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the scar of the chin have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, Diagnostic Codes (DCs) 7800, 
7803, 7804, 7805 (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.304(f) (2006).

3.  Scar residuals of the legs were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

4.  Scar residuals of the arms were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

5.  Chronic burn residual scars to the chest were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.303(b) (2006).

6.  Chronic skin rashes were not incurred in or aggravated by 
service, and chloracne may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.303(b), 3.307(a)(6)(iii), 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The December 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also advised of the evidence needed 
to establish entitlement to increased ratings for his 
service-connected disorders.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the December 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2006 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the veteran was provided with 
notice of the Dingess provisions in March 2006.

II.  Applicable laws and regulations

A.  Increased evaluation - scars

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & 
Supp.2007); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to 38 C.F.R. Part 4, DC 7800 (2006), a 10 percent 
evaluation is warranted for scars of the head, face, and neck 
when there is one characteristic of disfigurement. The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length. A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.

A 10 percent evaluation is also warranted for unstable 
superficial scars or for superficial scars that are painful 
on examination.  38 C.F.R. Part 4, DCs 7803, 7804.  The first 
Note under DC 7804 defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of the skin 
over the scar.  Note 2 under DC 7803 and Note 1 under DC 7804 
define superficial scars as one not associated with 
underlying soft tissue damage.

Scars may also be rated on limitation of function of the part 
affected.  See 38 C.F.R. Part 4, DC 7805 (2006).

B.  Service connection

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, No. 04-0534, slip op. at 5 (Vet. App. June 15, 
2007).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation - scar of the chin

While the veteran's service medical records do not show 
treatment for any facial injuries or scars, it has been found 
that such an injury would be consistent with the rigors of 
his combat duty, which resulted in the award of a Purple 
Heart, a Combat Infantryman Badge, and a Bronze Star with 
"V" device.  

At time of the May 2005 VA examination, the veteran recounted 
having sustained a shrapnel fragment wound to the chin 
following an explosion.  The objective examination found a 
barely visible linear hypopigmented scar on the center of the 
chin, which was approximately 8/10 of an inch in length. It 
was non-tender to palpation; there was also no inflammation, 
edema, or keloid formation. There was no limitation of 
function and it was described as non-disfiguring.  The 
assessment was non-tender scar of the chin secondary to a 
shrapnel injury.

At his Travel Board hearing before the undersigned in May 
2007, the veteran testified that the scar was actually on the 
upper lip.  However, he described no disability resulting 
from this scar.

After a careful review of the evidence of record, the Board 
finds that ehtitlement to an initial compensable evaluation 
has not been established.  There is no indication in the 
objective record that thee scar in issue displays at least 
one characteristic of disfigurement so as to warrant a 10 
percent disability evaluation pursuant to DC 7800.  The 
objective examination did not note that the skin was 
indurated and inflexible in an area exceeding six square 
inches; that there was underlying soft tissue missing in an 
area exceeding six square inches; that the skin texture was 
abnormal (irregular, atrophic, shiny, scaly, etc)in an area 
exceeding six square inches;  that the skin hypo- or 
hyperpigmented in an area exceeding six square inches; that 
the scar was adherent to the underlying tissue; that the 
surface contour of scar elevated or depressed on palpation; 
that the scar was at least one-quarter inch in length; or 
that the was scar five or more inches in length. 

Because none of these characteristics has been demonstrated, 
a 10 percent evaluation under DC 7800 has not been shown. The 
evidence also indicates that the scar is not tender or 
unstable; thus a 10 percent evaluation pursuant to either 
DC 7803 or 7804 is not justified.  Finally, the examination 
noted that there was no limitation of function of the part 
affected; thus, the scar need not be rated on any limitation 
of function pursuant to DC 7805.  As a consequence, 
entitlement to an initial compensable evaluation for the scar 
of the chin cannot be awarded.  

Under 38 C.F.R. § 3.321(b)(1) (2006), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

There is no indication in the claims folder that this scar 
has adversely impacted the veteran's employment to any 
degree; there is also no suggestion that his scar has 
required hospitalization for treatment.  Therefore,  the 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of an extraschedular 
evaluation.

It is thus concluded that the preponderance of the evidence 
is against the veteran's claim for an initial compensable 
evaluation for the service-connected scar of the chin.


B.  Service connection - PTSD

The veteran has contended that he suffers from PTSD as a 
direct result of his service.  He stated that he primarily 
suffers from nightmares (confirmed by his wife); he has also 
endorsed having flashbacks, intrusive thoughts, a startle 
response, and hypervigilance.  

The veteran's DD Form 214 notes that he has been awarded the 
Purple Heart, a Combat Infantryman Badge, and a Bronze Star 
with "V" device.  Based on these awards, it is obvious that 
the veteran was engaged in combat, and his stressors are thus 
conceded.

In support of his claim, the veteran submitted a statement 
from a private physician,which noted that he was taking over 
the treatment of the veteran.  The diagnosis was PTSD.  No 
psychiatric follow-up was felt to be needed as long as he 
could continue to get his prescription for Sonata.  The 
veteran was aware that he was only to take this medication 
when his Vietnam dreams would awaken him.

VA examined the veteran in May 2005.  While the claims file 
was not available for review, the examiner commented that the 
veteran's CPRS medical record had been reviewed.  The veteran 
denied any past psychiatric treatment or hospitalizations.  
He denied any family history of mental illness or preservice 
trauma.  He said that he had worked for the same company 
since 1969; he denied any problems at work, noting that his 
superiors relied heavily on him for many projects.  He had 
been married since 1971 and he described his relationships 
with his wife and two children as good.  He attended church 
and described himself as socially active.

The mental status examination noted no unusual mannerisms or 
impairments of thought processes.  He was neatly groomed and 
dressed and maintained good eye contact.  His mood and affect 
were slightly anxious, particularly when he discussed 
Vietnam.  His speech was logical and relevant.  He denied 
having hallucinations, delusions, homicidal or suicidal 
ideation, memory loss, obsessive/compulsive behavior, panic 
attacks, or depression.  He was alert and fully oriented.  He 
stated that two to three times a week he would awaken, 
screaming.  He described avoiding reminders of the war, 
although he denied a startle response and any recent 
hypervigilance (this had apparently been present in the 
past).  Psychological testing was done, which did not support 
a diagnosis of PTSD.  The examiner commented that the veteran 
did not meet the criteria for a diagnosis of PTSD, noting 
that his symptoms were sub-threshold.  The Axis I diagnosis 
was anxiety disorder, not otherwise specified.  An addendum 
to this examination made later that same month, after a 
review of the C-file, commented that there was nothing in the 
file to change the original examination report.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. July 
3, 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence has potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Here, the veteran and 
his wife have testified about his nightmares, from which he 
would awaken screaming.  They are certainly competent to 
report this and his other reported symptoms (flashbacks, 
intrusive thoughts, a startle response, and hypervigilance).  
However, the Board does not believe that PTSD, as contrasted 
to the symptoms noted above, is subject to lay diagnosis.  A 
layperson is not capable of discerning what disorder his 
symptoms represent, in the absence of any specialized 
training.  

While the veteran is certainly competent to describe his 
symptoms, there must still be a diagnosis of a current 
disability, namely PTSD, and a nexus between that diagnosis 
and the veteran's service.  However, in this case, the VA 
examination performed in May 2005 specifically ruled out a 
diagnosis of PTSD.  The examiner, in making the diagnosis, 
noted that the veteran's PTSD symptoms were "sub-threshold" 
and that the results of psychological testing had not 
supported a diagnosis of PTSD.  Rather, an anxiety disorder 
was diagnosed.  The Board does not doubt the sincerity of the 
veteran's and his wife's reports of his symptomatology.  
Unfortunately, there is no diagnosis of PTSD of record; 
therefore, service connection for this disorder cannot be 
awarded.  While the evidence of record clearly demonstrates 
that the veteran has verified combat stressors, there is no 
evidence of a current disability, namely PTSD.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Scars - legs and arms

The veteran has alleged that he suffered shrapnel fragment 
wounds to the legs and arms in service following an 
explosion.  Given the fact that the veteran has been awarded 
the Purple Heart, and given his clear engagement in combat 
with the enemy, the Board finds that sustaining such injuries 
in service is entirely consistent with the rigors of his 
service.  See 38 U.S.C.A. § 1154(b).

However, there must be still be evidence of a current 
disability and a medical opinion of a nexus between that 
disability and the in-service injury.  See Caluza and 
Hickson, supra.  The veteran has asserted that he has scars 
on the legs and arms as a result of his injuries.  The 
service medical records did not show any complaints of or 
treatment for any scars of the arms or the legs.  At the time 
of the August 1968 separation examination, his skin was 
described as normal.

The veteran was afforded a VA examination of the skin in May 
2005.  He did not report any scars of the arms or the legs to 
the examiner, although he did report to the examiner that he 
had sustained shrapnel fragment wounds to the legs.  He 
denied any disabilities related to these injuries; he stated 
that he had no pain and that the scars had faded.  The 
objective examination found no visible scars on the lower 
extremities.  He did not offer any complaints about the upper 
extremities during this examination.  

Upon careful review of the evidence of record, it is found 
that service connection for scars of the legs and arms has 
not been established.  The veteran is clearly competent to 
state that he has scars of the arms and legs, and the Board 
has no doubt that suffering shrapnel wounds to the 
extremities is consistent with the hardships of the veteran's 
service.  However, the objective evidence of record does not 
establish that there is any disability, to include scarring, 
of the arms and legs currently present.  Because there is no 
evidence of any current disability, service connection cannot 
be awarded.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
scars of the legs and arms, and, therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2006); Gilbert, supra.

D.  Burn scars - chest

The veteran has claimed that he has burn residuals to the 
chest that were sustained in service.  His personnel file 
clearly shows that he sustained powder burns to the abdomen 
in February 1968.  The August 1968 separation examination, 
however, noted that his skin was normal.  No burn scars on 
the abdomen were noted.

The veteran was afforded a VA skin examination in May 2005.  
He made no complaint about any burn scars to the chest.

After careful review of the record, the Board finds that 
service connection for burn residuals to the chest has not 
been established.  There is no doubt whatsoever that the 
veteran suffered a powder burn to the abdominal area in 
service.  Therefore, the condition was clearly noted in 
service.  However, in order to establish entitlement to 
service connection, there must also be evidence of post-
service continuity of symptomatology, and medical or, in 
certain circumstances, lay evidence of a nexus between any 
current disability and the post-service symptomatology.  In 
the instant case, there is no evidence of any postservice 
symptomatology related to the powder burns sustained in 
service.  In fact, the post-service records make no mention 
of any symptoms concerning any burns to the chest. 

Moreover, there is no indication that any current disability 
exists which has been related to his in-service burn injury; 
no scars of the chest have been found.  Therefore, because 
there is no evidence of either postservice symptomatology or 
of any current disability, service connection cannot be 
awarded.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
scars of the chest, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303 (2006); Gilbert, supra.  

E.  Skin rashes and/or chloracne

The veteran has contended that he has skin rashes that are 
directly related to his period of service in Vietnam, where 
he says he was exposed to herbicide agents.

The veteran's exposure to herbicide agents in Vietnam is 
conceded.  He served in Vietnam; thus his exposure is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, there 
must be still be evidence, lay or medical, that he has 
suffered from skin rashes, as well as medical evidence of a 
nexus between those rashes and his service in Vietnam.  See 
Espiritu and Hickson, supra. 

The veteran's service medical records demonstrate that he had 
complained, while stationed at Ft. Riley in July 1968, of 
breaking out of the skin over the thorax and the legs.  He 
said that he had been in the field for two days when it had 
started spreading and itching.  He was referred to the 
hospital and chigger bites were ultimately diagnosed.  At the 
time of the August 1968 separation examination, his skin was 
noted to be normal.

The veteran was afforded a VA skin examination in May 2005.  
No skin rashes were present or diagnosed.

In May 2007, the veteran submitted lay statements from 
various individuals.  J.L.E. noted that he had served in the 
same area in Vietnam as the veteran and at approximately the 
same time.  He said that he could attest to the skin rash 
because he has it as well.  E.E.S. stated that she had known 
the veteran in April 1968 after his return from Vietnam and 
that he would break out with a rash on his arms, back, and 
neck.  She stated that this was a visible sign that he had 
been exposed to something while in Vietnam.  His wife 
indicated that he still would get a visible rash on the neck 
and back.  




Having carefully reviewed the evidence of record, the Board 
finds that entitlement to service connection for skin rashes 
and/or chloracne has not been established.  Presumptive 
service connection for chloracne under the provisions of 
38 C.F.R. § 3.309(e) cannot be awarded, because the veteran 
has never been diagnosed with this disorder.  Furthermore, 
while a "rash" was noted in service, there is no indication 
that this represented the onset of a chronic skin condition.  
This isolated incidence of a "rash" in service was related 
to chigger bites, which had cleared by his separation from 
service.  Moreover, there is no evidence of any post-servce 
symptomatology related to those bites.  

As previously noted, the veteran's and others' lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau and Buchanan, supra.  
Clearly, the veteran and the other individuals noted above 
are competent to state that they had observed some type of 
skin rash.  However, whether he suffers from a skin disorder, 
as contrasted to symptoms related to the skin, is not subject 
to lay diagnosis.  An individual with specialized training 
would be needed to determine if the veteran suffers from a 
skin disability and to determine what type of skin 
disability. 

In this case, no such disability has been diagnosed.  In 
fact, the VA examination performed in May 2005 found no skin 
disorder.  In addition, even if the veteran did have a skin 
disorder, a medical opinion would be needed to provide a 
nexus between such a disorder and his period of service, to 
include exposure to herbicide agents.  However, because there 
is no current disability of the skin, such an opinion has not 
been rendered.  Therefore, it is found that, based upon this 
record, service connection for a skin disability cannot be 
awarded.  The preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
skin disorder, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303 (2006); Gilbert, supra.  


ORDER

Entitlement to an initial compensable evaluation for a scar 
of the chin is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for scars of the legs is 
denied.

Entitlement to service connection for scars of the arms is 
denied.

Entitlement to service connection for residuals of burns of 
the chest is denied.

Entitlement to service connection for chloracne and/or skin 
rashes, claimed as due to exposure to herbicide agents (Agent 
Orange), is denied.


REMAND

The veteran is service-connected for a bilateral hearing loss 
disability.  At the time of the VA examination conducted in 
May 2005, this disability warranted the assignment of a 
noncompensable evaluation under the Rating Schedule.  See 
38 C.F.R. § 4.85, Tables VI and VII (2006).  However, he 
stated at his May 2007 Travel Board hearing that his hearing 
had worsened since the 2005 examination.  As a consequence, 
the Board finds that another VA examination would be helpful 
in this case in order to ascertain the current degree of 
disability resulting from his hearing loss.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an audiological 
examination in order to ascertain the 
exact nature and current degree of 
severity of the service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
indicated special studies deemed necessary 
should be conducted.  A complete rationale 
for any opinions expressed must be 
provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for a compensable evaluation for the 
bilateral hearing loss disability must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


